As filed with the Securities and Exchange Commission on March 6, 2012 Registration No.333-166574 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT No. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Subsea 7 S.A. (Exact name of registrant as specified in its charter) Luxembourg Not Applicable (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 Hammersmith Road London, W6 7DL England (Address of Principal Executive Offices) Acergy S.A.2009 Long Term Incentive Plan (Full title of the plan) Mark Webster c/o Subsea 7 (US) LLC 10787 Clay Road Houston, Texas 77041 (Name and address of agent for service) (713) 430-1100 (Telephone number, including area code, of agent for service) Copy to: Gregory Pryor, Esq. White& Case LLP 1155 Avenue of the Americas New York, New York 10036 Tel:(212) 819-8200 Fax:(212) 354-8113 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo EXPLANATORY NOTE This Post-Effective Amendment No. 1 to Registration Statement on Form S-8 is being filed by Subsea 7 S.A. (the “Registrant”) to deregister all securities remaining unsold under that certain Registration Statement on Form S-8 (File No. 333-166574), filed on May 6, 2010 with the Securities and Exchange Commission (the “Registration Statement”) registering 11,500,000 common shares, $2.00 par value (the “Common Shares”) of the Registrant, issuable under the Acergy S.A. 2009 Long Term Incentive Plan (the “Plan”). The Registrant intends to file a Form 15F to terminate the registration of its Common Shares under the Securities Exchange Act of 1934, as amended. The offering pursuant to the Registration Statement has been terminated. In accordance with the undertaking by the Registrant in the Registration Statement to remove from registration, by means of a post-effective amendment, any of the securities which remain unsold at the termination of the offering, the Registrant hereby removes from registration all Common Shares that were registered but unsold under the Registration Statement. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in London, England, on this 6th day of March, 2012. SUBSEA 7 S.A. By: /s/ Jean Cahuzac Name: Jean Cahuzac Title:Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, the undersigned, the duly authorized representative in the United States of Subsea 7 S.A., has signed this Post-Effective Amendment No. 1 to the Registration Statement on Form S-8 onMarch 6, 2012. SUBSEA 7 (US) LLC its duly authorized representative in the United States By: /s/ Mark Webster Name: Mark Webster Title:Director of Finance
